Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the merchandise consists of ammeters, not in chief value of glass, designed and fitted for use on “Indian” motorcycles, the same in all material respects as those the subject of Lucas Electrical Services, Inc., and Frank J. Eberle Co. v. United States (36 Cust. Ct. 209, C. D. 1776), except that the ammeters in question are designed and fitted for use as parts of motorcycles, rather than as parts of automobiles, the claim of the plaintiff was sustained.